Citation Nr: 1760348	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant had 66 days of active service in the United States Army Reserves between December 1982 and September 1988; 65 days of active duty with the Army National Guard between September 1988 and May 1992; and was a member of the Army Reserves between May 1993 and February 1996, with no active duty points earned.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reopened a claim of entitlement to service connection for depression and denied that claim on its merits.


FINDINGS OF FACT

1.  In a June 2008 decision, the Board denied service connection for an acquired psychiatric disorder, to include depression.

2.  The evidence received since the June 2008 Board decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, and raises a reasonable possibility of so substantiating the claim.

3.  With resolution of any doubt in the appellant's favor, she has dysthymia with depression that is related to her service-connected sick sinus syndrome.


CONCLUSIONS OF LAW

1.  The June 2008 Board decision is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. §§ 5108, 7104 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for dysthymia with depression have been met as secondary to a service-connected disability.  38 C.F.R. § 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (West 2012).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

As noted, the Board denied the claim of entitlement to service connection in June 2008.  It determined that depression was not demonstrated until several years following service, and was not shown to have developed as a result of any factor during previous periods of active duty for training.  In essence, the Board determined that the claimed psychiatric disorder was unrelated to service.  

Since the June 2008 decision, evidence added to the record includes that suggesting that an acquired psychiatric disorder is secondary to the appellant's service-connected heart disability.  As this defect cures a defect identified previously, the Board concludes that new and material evidence has been received, and that the claim may be reopened.

Moreover, the Board concludes that service connection for an acquired psychiatric disorder is warranted.  In this regard, the Board acknowledges that in December 2016, a VA examiner concluded that depression was not related to the appellant's heart disability; however, this examiner did not fully explain the underlying basis for his conclusion.  Rather, he pointed to vague answers provided by the appellant as well as the conclusions contained in the June 2008 Board decision.

On the other hand, statements from the appellant's long time psychiatrist, to include one dated in January 2017, support a relationship between the appellant's psychiatric diagnoses and her heart disability.  The January 2017 statement indicates that the appellant has been diagnosed with dysthymia with superimposed episodes of major depression, and that she also reported symptoms most consistent with generalized anxiety disorder with comorbid anticipatory anxiety.  The provider noted that while the Veteran's depression was due to multiple psychosocial stressors which had varied throughout the course of her life, her current stressors focused on her cardiac history.  He opined that the present psychiatric disorder was connected to her in-service disease.  This opinion is based on multiple interactions with the Veteran over a span of many years, and in his statement, the psychiatrist explained the medical rationale underlying his conclusion.  As there is an informed medical opinion linking the claimed acquired psychiatric disorder to the Veteran's service-connected heart disability, the Board finds that the evidence on this matter is in equipoise, and that service connection is in order.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for dysthymia with depression is granted.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


